DETAILED ACTION
Election/Restrictions
The examiner mailed an election of species on March 17, 2021, subsequently the applicant responded on May 10, 2021. Upon consideration of applicant’s response the examiner has outlined a new election of species below. The election of species mailed March 17, 2021 has been withdrawn in view of the election of species outlined below.
This application contains claims directed to the following patentably distinct species A-F. The species are independent or distinct because:
Species A – Figures 1-6, 11, and 12, as an exemplary embodiment.
Species B – Figure 7, which includes a different handle orientation.
Species C – Figure 8, which includes a transverse opening compartment.
Species D – Figures 9-10, which are directed towards a backpack.
Species E – Figure 13, which includes a steering mechanism.
Species F – Figure 14, which includes a hidden storage compartment.
 In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 20 is considered generic because it requires two frames.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason apply:
Each species is distinct requiring a different search focus.  For example, a specific search directed to handle orientation for Species B that would not be required for the backpack embodiment search for Species D which demonstrates the diverse search requirements creating a burden for the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUSTIN CAUDILL/             Examiner, Art Unit 3733           

/JOHN K FRISTOE JR/             Supervisory Patent Examiner, Art Unit 3733